Opinión concurrente emitida por el
Juez Asociado Señor Irizarry Yunqué
a la cual se une el Juez Presidente Señor Trías Monge.
Al someterse el informe final de la Comisión de la Carta *833de Derechos de la Convención Constituyente, el 14 de diciembre de 1951, se hicieron, entre otras, las siguientes expresiones:
La protección contra ataques a la honra, reputación y vida privada constituye también un principio que complementa el concepto de la dignidad humana mantenido en esta consti-tución. Se trata de la inviolabilidad personal en su forma más completa y amplia. El honor y la intimidad son valores del individuo que merecen protección cabal, no sólo frente a aten-tados provenientes de otros particulares, sino también contra ingerencias abusivas de las autoridades. La fórmula propuesta en la sección 8 cubre ambos aspectos. Complementa constitu-cionalmente lo dispuesto en la sección 10 y cubre el campo conocido en el derecho norteamericano como el “right of privacy” particularmente importante en el mundo moderno. 4 Diario de Sesiones de la Convención Constituyente 2566 (1951).
Específicamente, en relación con la Sec. 10,(1) se señaló: “La lesión de la intimidad es en ese sentido el más penoso ataque a los derechos fundamentales de la persona.” 4 Diario de Sesiones, supra, pág. 2567. Ese principio fundamental, recogido en nuestra Constitución, rige en la resolución de este caso.
1 — í
Jaime Martínez Martí, Sonia Rivera González y Luis Martínez Martí fueron acusados por infracción del Art. 168 *834del Código Penal, 33 L.P.R.A. see. 4274 (Recibo de bienes apropiados ilegalmente), Art. 401 de la Ley de Sustancias Controladas, 24 L.P.R.A. see. 2401, y Art. 6 de la Ley de Armas, 25 L.P.R.A. see. 416. Solicitaron que se suprimiera “la evidencia” que había sido incautada en virtud de una orden de registro y allanamiento. Alegaron que la orden es insuficiente de su faz y que había sido expedida sin que exis-tiera causa probable para ello, ya que la declaración jurada presentada para obtenerla era insuficiente.
El tribunal de instancia declaró con lugar la “moción de supresión de evidencia” y el Ministerio Público acudió en alzada ante este foro mediante una petición de certiorari que acompañó de una moción en auxilio de jurisdicción. Ante tal solicitud, paralizamos la celebración del juicio y demás procedimientos en instancia y emitimos una orden para que los acusados mostraran causa por la cual no debe dejarse sin efecto la resolución recurrida. Los acusados han compare-cido y reiteran que no medió causa probable para la expe-dición de la orden de registro y allanamiento.
Lo expuesto en la declaración jurada que dio base a la orden es, en síntesis, lo siguiente: Alguien recibió infor-mación anónima en la Policía de Arecibo al efecto de que los “hermanos Luis y Jaime Martínez Martí c/p Los Gorilas resi-dentes en la Calle Coballes Gandía #129 de Hatillo, Puerto Rico están traficando con drogas y tienen armas en sus resi-dencias”. El 17 de octubre de 1983 el supervisor del decla-rante le asignó investigar dicha “querella”. Éste se dedicó a vigilar la edificación en la mencionada dirección, que consta de dos plantas, los días 18, 21, 24 y 31 de dicho mes. El 18 a las 12:00 del mediodía, vio que un hombre entró en la planta baja y a los diez minutos salió con una bolsa de papel de estraza; a la 1:30 de la tarde vio llegar a dos individuos en un automóvil que se detuvo y uno de ellos se bajó, subió a la segunda planta y regresó rápidamente al auto; el otro le entregó unos billetes, éste volvió a subir y a los cinco minutos regresó trayendo una bolsa de papel de estraza. Ambos se *835marcharon en el auto. En las demás fechas todo lo que vio fue lo siguiente: El 21 vio a un hombre entrar a la casa y salir a los diez minutos; el 24 vio a una mujer entrar a la segunda planta y salir a los diez minutos, y el 31 de octubre vio a un hombre entrar a la planta baja y salir a los diez minutos. Esto es todo.
Durante la audiencia para resolver sobre la “moción de supresión de evidencia” no se practicó prueba. Toda la información que hay en autos sobre la base en que descansa la orden de allanamiento es la que aparece en la declaración jurada del agente. No hay indicio alguno de que el decla-rante conociera a Luis y Jaime Martínez Martí y por tanto de que las cinco personas que vio entrar y salir de la casa en los cuatro días de su vigilancia no fueran ellos y otros resi-dentes de la misma. Nada indica que el agente conociera a los residentes de dicha casa. Tampoco hay indicio alguno de que el declarante supiera o tuviera información de que esas cinco personas fueran reconocidos traficantes de drogas o personas inmiscuidas en su uso.
De la declaración del agente no se desprende un fre-cuente entrar y salir de gente a la casa. La vigilancia fue por muchas horas durante los cuatro días que duró, pues se extendió en ocasiones desde por la mañana hasta las 4:00 de la tarde, y solamente entraron y salieron cinco personas durante los cuatro días. De esas cinco personas, sólo dos salieron con bolsas de papel de estraza. Las otras tres que entraron y salieron diez minutos después nada traían. No hay descripción de las bolsas, excepto decir que eran de papel de estraza. Nada se dice de su tamaño, que pueda dar idea de su contenido.
En cuanto a la información anónima recibida, no hay constancia en los autos de por qué medio llegó ni cuándo ni cómo el informante obtuvo la información. Lo único que surge de los autos es que se recibió una querella limitada a que los “hermanos Luis y Jaime Martínez Martí c/p Los Gori-las residentes en la Calle Coballes Gandía #129 de Hatillo, *836Puerto Rico están traficando con drogas y tienen armas en sus residencias”.
El problema ante nuestra consideración es si de lo expuesto en la declaración jurada podía determinarse la existencia de causa probable para expedir una orden de registro y allanamiento. Al confirmar la resolución del tribunal de instancia, lo hace este Tribunal mediante una lacó-nica sentencia, pasando por alto la oportunidad de sentar normas de fundamental importancia para dar vigencia a los postulados constitucionales antes aludidos. Me permito hacer aquí unos señalamientos confiado en que un día no lejano puedan brillar en nuestro foro con luz de nuestra jurispru-dencia, que hoy no se ha querido encender.
) — i
La determinación de causa probable basada en la infor-mación obtenida de una tercera persona, es decir, de un informante, plantea un problema particular porque quien firma la declaración jurada no tiene conocimiento personal de los hechos que le llevan a solicitar la orden de allana-miento. El declarante meramente reporta la información que le proveyó un tercero, que no está ante el magistrado para poder ser examinado por éste, y quien no goza de la presunción de confiabilidad que tiene, por ejemplo, un ofi-cial del orden público que expone los hechos que él mismo ha observado.
En la jurisdicción federal la doctrina tradicional surge de los casos de Aguilar v. Texas, 378 U.S. 108 (1964), y Spinelli v. United States, 393 U.S. 410 (1969). (2) Bajo dicha doc-trina una confidencia puede dar base a la existencia de causa probable para la expedición de una orden de allana-miento y registro si se satisfacen dos requisitos: (1) que se revelen al magistrado hechos que le permitan determinar la *837credibilidad inherente del informante o, en la alternativa, la confiabilidad de su relato, y (2) que se informen al magis-trado hechos que le permitan determinar qué razones tenía el informante para conocer lo que informó.
Usualmente la confiabilidad del informante tiene base en sus colaboraciones anteriores. Véase: 1 LaFave, Search and Seizure, A Treatise on the Fourth Amendment, Sec. 3.3, pág. 508 y ss. (1978); Y. Kamisar, Gates, “Probable Cause”, “Good Faith”, and Beyond, 69 Iowa L. Rev. 551, 557 (1984); C. E. Moylan, Jr., Hearsay and Probable Cause: An Aguilar and Spinelli Primer, 25 Mercer L. Rev. 741, 758-760 (1974). En otros casos la confiabilidad puede basarse en que la infor-mación dada puede constituir una declaración contra el interés del informante, que le coloque en peligro de ser enjuiciado e ir a prisión. Véase United States v. Harris, 403 U.S. 573 (1971). Esto es sólo un factor; hace falta algo más que el relato contra el interés del informante para que se admita su confiabilidad. Véase LaFave, op. cit., pág. 523 n. 100, y casos allí citados. Esta razón que constituye a su vez una excepción a la regla de prueba de referencia, no puede ser admitida cuando el informante no revela su identidad pues, si el Estado no sabe quién es, el informante no podría estar abocado a un proceso criminal. LaFave, op. cit., pág. 526; Notas, Collateral Estoppel — Effect of Guilty Pleas in Subsequent Civil Actions; y Probable Cause and the First-Time Informer, 43 U. Colo. L. Rev. 337, 357, 367 (1972); Highlights of the Term, 85 Harv. L. Rev. 40, 60 (1971); véanse también Barber v. State, 406 A.2d 668, 672-673 (Md. Ct. Spec. App. 1979); State v. Mabrey, 231 S.E.2d 461, 463 (Ga. Ct. App. 1976).
En cuanto a la base para el supuesto conocimiento del informante como factor, el Tribunal Supremo federal expresó en Aguilar v. Texas, supra, pág. 114, que “el magistrado debe ser informado de algunas de las circunstancias subya-centes bajo las cuales el informante concluyó” que se estaba llevando a cabo una actividad delictiva o que había objetos *838delictivos donde él alegaba. El Tribunal delineó en Spinelli v. United States, supra, dos maneras adicionales de satis-facer el requisito esbozado en Aguilar v. Texas, supra. La mejor forma es cuando la declaración jurada del agente expresa directamente cómo alega el informante que obtuvo su información. Esto ocurre, por ejemplo, cuando se expresa que el informante tiene conocimiento personal de lo que informa y se detalla ese conocimiento.
Otra manera de establecer la base de conocimiento del informante es si la confidencia contiene suficientes detalles que describan la actividad criminal del acusado. Ese detalle hace que el magistrado se asegure que está “descansando en algo más sustancial que un rumor casual que circula en el bajo mundo o en una acusación basada meramente en la reputación general de un individuo”. Spinelli v. United States, supra, pág. 416; Id., págs. 425-426 (White, J., Opinión Concurrente). Este llamado método del detalle autoverifica-ble no es preferible, por supuesto, a la declaración explícita del informante de cómo obtuvo su información. Por eso debe usarse con suma cautela, y sólo puede emplearse para auto-rizar un registro cuando el detalle es tan minucioso y de una naturaleza tal que resulte evidente que el informante tenía una adecuada base de conocimiento, pues sólo una persona con conocimiento directo de aquello que luego denuncia a la Policía podría ofrecer semejante detalle. United States v. Bush, 647 F.2d 357, 363-364 (3rd Cir. 1981); LaFave, op. cit., pág. 546.
Debe tenerse presente que el factor del detalle autoveri-ficable sólo puede satisfacer el requisito de la base de cono-cimiento del informante, y no el requisito de la veracidad de éste o la confiabilidad de su relato. LaFave, op. cit; Probable Cause, op. cit., págs. 360, 362. Tal y como se explicó en Stanley v. State, 313 A.2d 847, 862 (Md. Ct. Spec. App. 1974):
. . . [T]he “self-verifying detail” technique cannot repair a defect in the “veracity” prong. The notion that great detail implies personal observation rather than the overhearing of *839barroom gossip, presupposes an honest informant. If the informant were concocting a story out of the whole cloth, he could fabricate in fine detail as easily as with rough brush strokes. Minute detail tells us nothing about “veracity”.
La norma de Aguilar y Spinelli, supra, cumple una fun-ción sumamente importante: asegurar que sean los jueces, y no los policías o los informantes, quienes determinen si existe causa probable para la expedición de una orden. Es por eso que el magistrado debe tener todos los datos necesa-rios para cumplir con su encomienda. Dicha función judicial no puede ser abdicada, porque “[e]n cuanto a los registros, la causa probable define el punto en que el derecho individual a la intimidad debe ceder al interés del Estado de investigar conducta delictiva mediante un registro con propósitos de buscar y ocupar objetos incriminatorios”. Tendencias re-cientes en torno a la garantía constitucional contra registros y allanamientos, Informe del Secretariado de la Conferencia Judicial de este Tribunal, Parte III-A, págs. 25-26 (1984).
La doctrina sentada en Aguilar y Spinelli, supra, fue abandonada recientemente por el Tribunal Supremo federal en Illinois v. Gates, 462 U.S. 213, 238 (1983). En su lugar se adoptó el análisis de “la totalidad de las circunstancias”, bajo el cual el magistrado que va a expedir una orden de registro sólo tiene que decidir, sobre la base de las circunstancias que se exponen en la declaración jurada ante él, si hay una pro-babilidad razonable de encontrar contrabando o evidencia de un delito en un lugar particular.
La decisión de Illinois v. Gates, supra, pág. 233, expresa que los dos elementos de la norma Aguilar y Spinelli, supra, no deben tener un status independiente y que una deficien-cia en uno debe poder compensarse con el otro elemento. En su dura crítica a Gates y en defensa de la independencia que la norma Aguilar y Spinelli, supra, establece para ambos de sus componentes, expresa el profesor LaFave:
As is highlighted by these deficiencies in the Court’s examples, the Gates majority’s proposition (ii) contains a fatal flaw. *840A “common-sense decision” on probable cause, to take their language, necessitates attention to both veracity and basis of knowledge, and to treat a strong showing of one as curing a deficiency in the other makes a mockery of the Fourth Amendment’s probable cause requirement. The preferred method of satisfying the basis of knowledge requirement, a direct statement from the informant himself as to how he came by the information, is virtually worthless when it comes from an individual from the criminal milieu about whom no veracity judgment is possible. And information tendered by a person of unquestioned credibility is worth very little when no judgment is possible as to the basis of his conclusions —whether or not, to use the Court’s oft-quoted language, he is merely reporting “an offhand remark at neighborhood bar”. This is why, as Justice White quite correctly declared in his separate opinion in Gates, the probable cause standard necessitates “some showing of facts from which an inference may be drawn that the informant is credible and that his information was obtained in a reliable way”. (Escolio omitido.) LaFave, op. cit., págs. 192-193 (1985 Supl.).
Illinois v. Gates, supra, prácticamente pone fuera del alcance de la revisión judicial la determinación de causa probable basada en la inquietante e imprecisa norma lla-mada de “la totalidad de las circunstancias”. Constituye un retroceso en la bien fundada doctrina de la primacía y la necesidad de la revisión judicial para evitar el abuso del poder policíaco. Esta doctrina, basada en la exigencia cons-titucional de que “[s]ólo se expedirán mandamientos autori-zando registros, allanamientos o arrestos por autoridad judicial” (énfasis suplido), Art. II de la Carta de Derechos, Documentos Históricos, L.P.R.A., ed. 1982, pág. 299, quedó expuesta claramente y sin rodeos en Pueblo v. Albizu, 77 D.P.R. 896, 902 (1955): “La determinación de causa probable es función que compete a la autoridad judicial. . . . Dicha función no puede delegarse y la opinión, creencia o conclu-siones del declarante no juegan papel alguno en dicha deter-minación.” (Citas omitidas.)
Dice, al respecto, el profesor LaFave:
*841Certainly the potential for highly inconsistent and largely unreviewable probable cause determinations is there. When the majority in Gates says that from now on probable cause is to be ascertained by “a totality of the circumstances analysis”, one cannot help but recall the pre-Miranda experience under the old “totality of the circumstances” voluntariness test for determining the admissibility of confessions. That confession standard proved to be a failure; it “left police without needed guidance” and “impaired the effectiveness and the legitimacy of judicial review”. Should that experience now be replicated in the Fourth Amendment area as a result of Gates, then Justice Brennan will have proved prophetic in declaring that “today’s decision threatens to obliterate one of the most fundamental distinctions between our form of government, where officers are under the law, and the police-state where they are the law”. (Escolios omitidos.) LaFave, op. cit, pág. 195.
El profesor LaFave no está solo en sus críticas a la decisión de Illinois v. Gates, supra, en que hubo tres jueces disidentes y uno que concurrió en el resultado con opinión separada. En nuestro ámbito, y ante los jueces de este Tribunal, hace poco tuvimos ocasión de escuchar magníficos comentarios de crítica de parte del profesor Charles Alan Wright, en su ponencia titulada Some Recent Developments in Criminal Procedure, en ocasión de la Décima Sesión Ple-naria de la Conferencia Judicial de 1983, 52 Rev. Jur. U.P.R. 13 (1984). Para otras críticas, véanse Kamisar, op. cit.) Erickson, Pronouncements of the United States Supreme Court Relating to the Criminal Law Field: 1982-1983, 12 Colo. Law. 1377 (1983); A. Abramovsky, Illinois v. Gates: A New Standard for Evaluating Probable Cause Based on Informant’s Hearsay, 10 Search and Seizure L. Rep. 149 (1983).
No puede confundirse la “totalidad de las circunstancias” de Illinois v. Gates, supra, ya severamente criticada, como vimos, con el principio tantas veces reiterado de que la causa probable se determina a base de criterios de probabilidad y razonabilidad. Véanse: Pueblo v. Bogard, 100 D.P.R. 565, *842570-571 (1972); Pueblo v. Tribunal Superior, 91 D.P.R. 19, 25-26 (1964); Pueblo v. Rivera, 79 D.P.R. 742, 747 (1956); Pueblo v. Albizu, supra, pág. 902; Pueblo v. Capriles, 58 D.P.R. 548, 558-559 (1941). La “totalidad de las circunstan-cias” es una norma imprecisa que, a diferencia del criterio Aguilar y Spinelli, supra, carece de guías para que el ma-gistrado pueda determinar la existencia de causa probable.
A tono con la reconocida norma de que un Estado puede expandir, mas no contraer los derechos garantizados por la Constitución federal —W. J. Brennan, Jr., State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489 (1977)— este Tribunal ha “adoptado criterios cons-titucionales a la vanguardia de los enunciados en algunos de los dictámenes del Tribunal Supremo de los Estados Unidos”. Pueblo v. Dolce, 105 D.P.R. 422, 428 (1976) y casos allí citados. En este sentido podemos adoptar, y este es el caso para haber adoptado, una norma más exigente que la recientemente enunciada en Illinois v. Gates, supra.
Es doctrina claramente establecida en esta jurisdicción que la determinación de causa probable tiene que basarse en hechos, no en conclusiones o sospechas, que basten para determinar que se ha cometido o se está cometiendo un delito por el cual la ley autoriza la expedición de una orden de allanamiento. Pueblo v. Bogard, supra; Pueblo v. Tribunal Superior, supra; Pueblo v. Rivera, supra; Pueblo v. Albizu, supra; Pueblo v. Tribunal de Distrito, 69 D.P.R. 413, 416 (1948); Pueblo v. Capriles, supra. Si las conclusiones o creen-cias de un agente del orden público no bastan para deter-minar la existencia de causa probable, mucho menos pueden servir las de un informante que no está ante el magistrado y cuya identidad a menudo se mantiene confidencial o ni siquiera es conocida por el declarante. La declaración jurada tiene que contener información que coloque al magistrado en posición de poder determinar si el informante es una fuente confiable y con conocimiento personal de hechos que demues-*843tren la existencia de causa probable para la expedición de una orden de registro y allanamiento. (3)
Cuando se trata, como en el caso de autos, de un infor-mante anónimo no puede determinarse su confiabilidad, ni la credibilidad de la información que provee, por los medios que se utilizan cuando se conoce la identidad del informante. Es imposible verificar si ha colaborado en ocasiones ante-riores. Tampoco puede saberse si está supliendo información contra su interés, de naturaleza tal que lo coloque en peligro de ser enjuiciado criminalmente. Para establecer la credibi-lidad de la información prestada por un informante anónimo es necesario que medie la corroboración de tal información por parte de los agentes del orden público. La corroboración no puede ser meramente de detalles inocentes sino de hechos sospechosos que indiquen que se está llevando a cabo la acti-vidad criminal que el informante hubo señalado.
Como bien se expresó en Spinelli v. United States, supra, pág. 415: “He [the magistrate] must ask: Can it fairly be said that the tip, even when certain parts of it have been corroborated by independent sources, is as trustworthy as a tip which would pass Aguilar’s tests without independent corroboration?”. United States v. Schmidt, 662 F.2d 498 (8th Cir. 1981); Stikes v. State, 397 So. 2d 178 (Ala. App. 1981), writ denegado 397 So. 2d 183 (1981); Rohrig v. State, 253 S.E.2d 253 (Ga. App. 1979); Radowick v. State, 244 S.E.2d 346 (Ga. App. 1978); Rutledge v. United States, 392 A.2d 1062 (D.C. App. 1978); LaFave, op. cit, págs. 557-578; Moylan, op. cit., págs. 777-779; M. A. Rebell, The Undisclosed Informant and the Fourth Amendment: A Search for Meaningful Standards, 81 Yale L.J. 703, 715-717 (1972); Comentario, Anonymous Tips, Corroboration, and Probable Cause: Reconciling the Spinelli/Draper Dichotomy in Illinois v. *844Gates, 20 Am. Crim. L. Rev. 99, 107 (1982); Nota, The Informer’s Tip as Probable Cause for Search or Arrest, 54 Cornell L. Rev. 958 (1969).
1 — 4
En el caso ante nuestra consideración no hay un solo ápice de razón para determinar la confiabilidad o credibi-lidad del informante, y tampoco si éste tenía conocimiento personal de la información que ofreció a la Policía. Se trata, como vimos, de un informante anónimo que se limitó a expresar que los “hermanos Luis y Jaime Martínez Martí c/p Los Gorilas residentes en la Calle Coballes Gandía #129 de Hatillo, Puerto Rico están traficando con drogas y tienen armas en sus residencias”. El magistrado no tenía forma alguna de saber si el informante tenía conocimiento personal de los hechos o si se trataba de un mero rumor o conjetura de otra naturaleza. En cuanto a las observaciones del agente, éstas se limitaron a actividades inocentes que de forma alguna permiten escudriñar la confiabilidad del informante ni determinar la existencia de causa probable.
¿Puede catalogarse de sospechoso el hecho de que en un día en particular dos personas entren a una casa y salgan, cada una, con una bolsa de papel en las manos? ¿Cómo puede sos-pecharse una actividad clandestina cuando estos hechos ocurren a plena luz del día, a la vista de un agente que ni siquiera conoce a los que entran y salen ni si son residentes de la casa? ¿Podríamos decir que entrar y salir de una casa con una bolsa de papel, en la que se lleva dinero no puede implicar otra cosa que una transacción de drogas? Aceptar esa conducta como buena para allanar y registrar una mora-da es cosa de estados policíacos regidos por la tiranía. No es justificable en un régimen de libertad en que se respeta el sagrado derecho de todo ciudadano a disfrutar de la inti-midad de su hogar. Si fuese así, Dios nos guarde de la intromisión de la Policía en la santidad de nuestros hogares.
*845Las razones expresadas justifican la sentencia que hoy dicta este Tribunal. Es lamentable que no se acojan como la razón de decidir en este caso.
—O—

(1) Dice así:
“Sec. 10. [Registros e incautaciones; intercepción de comunicaciones telefónicas; mandamientos]
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“No se interceptará la comunicación telefónica.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse.
“Evidencia obtenida en violación de esta sección será inadmisible en los tribu-nales.” Art. II de la Carta de Derechos, Documentos Históricos, L.P.R.A., ed. 1982, pág. 299.


(2) Las referencias a casos no resueltos por este Tribunal se hacen para fines comparativos. Esta opinión se funda exclusivamente en la interpretación de la Cons-titución del Estado Libre Asociado.


(3)A este respecto, las expresiones contenidas en Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977) y Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982), que puedan ser interpretadas como incompatibles con lo aquí expuesto, debieran considerarse revocadas.